UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4203


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMONTE TERRELL DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cr-00834-CMC-1)


Submitted:   July 24, 2012                 Decided:   August 17, 2012


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Robert C. Jendron, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamonte          Terrell    Davis     pled     guilty,       pursuant           to    a

written plea agreement, to being a felon in possession of a

firearm and ammunition in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2),       and     924(e)     (2006).        Davis     was       sentenced           to    262

months’ imprisonment.              He appeals his sentence, arguing that the

district court erred by denying him a reduction in his offense

level for acceptance of responsibility.                    We affirm.

            After        pleading      guilty,    but     before       sentencing,          Davis

was     involved       in     an    altercation      with        several         correctional

officers    at     the      detention    facility        where    he    was       being     held.

Finding this to be continuing criminal conduct, the district

court denied him a reduction for acceptance of responsibility.

Davis     argues       that    he    should       have     received          a    three-level

reduction in his offense level for acceptance of responsibility,

under U.S. Sentencing Guidelines Manual (“USSG”) § 3E1.1 (2011),

because (1) the facts upon which the district court relied with

regard     to    the     alleged       assault     were     insufficient              to    prove

criminal conduct, and (2) the post-plea incident was too far

removed     from       the    underlying      offense       to     justify         denying        a

reduction for acceptance of responsibility.

            We     review      a    district      court’s        decision        to    deny       an

adjustment       for     acceptance     of    responsibility           for       clear     error.

United States v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007).                                      We

                                              2
give great deference to the district court’s decision, because

“[t]he sentencing judge is in a unique position to evaluate a

defendant’s acceptance of responsibility.”                             USSG § 3E1.1 cmt.

n.5.       The   Guidelines        allow      a       district      court    to     reduce      the

defendant’s       sentence     if    the       defendant           “clearly       demonstrates

acceptance of responsibility for his offense.”                               Id. § 3E1.1(a).

Note   1    to    § 3E1.1    lists      a     number          of   factors        that    may    be

considered in making this determination, including whether the

defendant        voluntarily        terminated              criminal        conduct.            The

defendant must prove to the court by a preponderance of the

evidence     “that     he    has    clearly            recognized      and        affirmatively

accepted     personal       responsibility              for     his   criminal          conduct.”

United States v. Nale, 101 F.3d 1000, 1005 (4th Cir. 1996).

             Davis     contends      that         the       evidence       provided      at     the

sentencing       hearing    was     insufficient              to   justify        the    district

court’s     factual    finding       that         Davis       assaulted      a    correctional

officer.         However,    the    district            court      heard    testimony         about

Davis’     altercation       with       the           correctional     officers          at     his

detention center from multiple witnesses for both parties.                                    As a

result, the district court found that Davis had not terminated

his    criminal      conduct      and    was          not    deserving       of    a     downward

adjustment for acceptance of responsibility.                               We conclude that

the district court did not clearly err in making this factual

finding.

                                                  3
              Davis    also     argues   that        assault      upon      a   correctional

officer is too far removed from a conviction of being a felon in

possession of a firearm to justify denying a reduction based

upon acceptance of responsibility.                     Denial of a reduction for

acceptance of responsibility is appropriate even when the post-

plea criminal conduct is unrelated to and different from the

underlying offense.           See, e.g., United States v. Arellano, 291

F.3d    1032,     1034-35     (8th   Cir.       2002)       (affirming          the    district

court’s denial of a reduction for acceptance of responsibility

when    the   defendant       pled   guilty      to     a    drug       offense       and    then

assaulted     a   correctional       officer         while    in       detention       awaiting

sentencing).          Thus,   the    district        court     did      not     err    when    it

denied the reduction based upon Davis’ post-plea, pre-sentencing

assault upon a correctional officer.

              Accordingly,       because        we    find        no     fault        with    the

district court’s sentencing determination, we affirm the court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions      are     adequately         presented         in     the     materials

before   the      court   and    argument       would       not    aid      the     decisional

process.

                                                                                       AFFIRMED




                                            4